Exhibit 10.34.3

AMENDMENT NUMBER TWO

TO THE EXELON CORPORATION

2011 LONG-TERM INCENTIVE PLAN

WHEREAS, Exelon Corporation (the “Company”) maintains the Exelon Corporation
2011 Long-Term Incentive Plan, effective January 1, 2011, as amended (the
“Plan”);

WHEREAS, pursuant to Section 5.2 of the Plan, the Compensation Committee of the
Board of Directors of the Company (the “Committee”) is authorized to amend the
Plan to the extent that the Committee deems such amendment advisable, subject to
certain requirements; and

WHEREAS, the Committee has approved the adoption of this amendment, in order to
allow flexibility with respect to the approval of permitted awards to executives
who are not officers subject to Section 16 of the Securities Exchange Act of
1934, as amended.

NOW, THEREFORE, the Plan is amended for all outstanding and future awards under
the Plan, effective October 26, 2015, as follows:

1. The second paragraph of Section 1.3 of the Plan is amended by deleting the
phrase “or whose title with the Company is ‘executive vice president’ or higher”
therein.

IN WITNESS WHEREOF, the Company has caused this amendment to be executed this
18th day of December, 2015.

 

Exelon Corporation By:   /s/ Amy Best Amy Best

Senior Vice President &

Chief Human Resources Officer